EXHIBIT 10.3


NEOSTEM, INC.


2009 NON-U.S. BASED EQUITY COMPENSATION PLAN


1.           Purposes of the Plan.  The purposes of this NeoStem, Inc. 2009
Non-U.S. Based Equity Compensation Plan (the “Plan”) are to provide additional
incentives to Service Providers providing services outside of the United States,
and to promote the success of the Company and its Subsidiaries abroad. Warrants,
Stock Awards, Unrestricted Shares and Stock Appreciation Rights may be granted
under the Plan.1


2.           Definitions.  As used herein, the following definitions shall
apply:


“Administrator” means a Committee which has been delegated the responsibility of
administering the Plan in accordance with Section 4 of the Plan or, if there is
no such Committee, the Board.


“Applicable Laws” means the requirements relating to the administration of
equity compensation plans under the applicable laws, rules and regulations of:
(i) any foreign country or jurisdiction where Awards are, or will be, granted
under the Plan; (ii) the United States; and (iii) any stock exchange or
quotation system on which the Common Stock is listed or quoted.


“Award” means a Warrant, a Stock Award, a Stock Appreciation Right and/or the
grant of Unrestricted Shares.


“Board” means the Board of Directors of the Company.


“Cause”, with respect to any Service Provider, means (unless otherwise
determined by the Administrator): (i) if the Service Provider is party to a
written agreement with the Company or one of its Subsidiaries, which agreement
includes a definition of “Cause” or words having similar import, the meaning set
forth in the Service Provider’s written agreement; or (ii) if the Service
Provider is not a party to a written agreement with the Company or one of its
Subsidiaries (A) the commission of a crime under the Applicable Laws of the
jurisdiction in which the Service Provider is providing services; (B) fraud on
or misappropriation of any funds or property of the Company; (C) personal
dishonesty, willful misconduct or breach of fiduciary duty which involves
personal profit; (D) willful misconduct in connection with the Service
Provider’s duties; (E) chronic use of alcohol, drugs or other similar substances
which affects the Service Provider’s work performance; or (F) material breach of
any provision of any employment, non-disclosure, non-competition,
non-solicitation or other similar agreement executed by the Service Provider for
the benefit of the Company, all as reasonably determined by the Committee, which
determination will be conclusive.


“Code” means the Internal Revenue Code of the United States and its interpretive
regulations.


“Committee” means a committee of Directors appointed by the Board in accordance
with Section 4 of the Plan.


“Common Stock” means the common stock, par value $.001 per share, of the
Company.


“Company” means NeoStem, Inc., a Delaware corporation.
 
 
1
By action of the Administrator on December 15, 2010, all options granted to
consultants shall carry a term of three years unless otherwise expressly
provided in the applicable Grant Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
“Consultant” means a natural person providing bona fide services to the Company
or one of its Subsidiaries, or a natural person providing such services through
a wholly-owned corporate alter-ego; provided, that, such services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s stock.
“Disability” means (i) if the Service Provider is party to a written agreement
with the Company or one of its Subsidiaries, which agreement includes a
definition of “Disability” or words having similar import, the meaning set forth
in the Service Provider’s written agreement; and (ii) if the Service Provider is
not a party to a written agreement, the Service Provider’s inability to perform
the essential functions of his or her position for a period of 90 consecutive
days or, 180 days within any one year period as a result of an injury or
illness.


“Employee” means any employee of the Company or of a Subsidiary (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of a Subsidiary).


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:
(i)           if the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the NYSE Amex, Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, or any
successor to any of them, the Fair Market Value of a Share of Common Stock shall
be the closing sales price of a Share of Common Stock as quoted on such exchange
or system for such date (or the most recent trading day preceding such date if
there were no trades on such date), as reported in The Wall Street Journal or
such other source as the Committee deems reliable, including without limitation,
Yahoo! Finance;


(ii)           if the Common Stock is regularly quoted by a recognized
securities dealer but is not listed in the manner contemplated by clause (i)
above, the Fair Market Value of a Share of Common Stock shall be the mean
between the high bid and low asked prices for the Common Stock for such date (or
the most recent trading day preceding such date if there were no trades on such
date), as reported in The Wall Street Journal or such other source as the
Committee deems reliable, including without limitation Yahoo! Finance; or


(iii)           if neither clause (i) above nor clause (ii) above applies, the
Fair Market Value shall be determined in good faith by the Administrator based
on the reasonable application of a reasonable valuation method.


“Grant Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an Award. Each Grant Agreement shall be
subject to the terms and conditions of the Plan.


“Notice of Grant” means a written or electronic notice evidencing certain terms
and conditions of an Award. The Notice of Grant applicable to Warrant or Stock
Appreciation Rights shall be part of the Grant Agreement.


 
-2-

--------------------------------------------------------------------------------

 
 
“Parent” means a “parent corporation” of the Company (or, for purposes of
Section 16(b) of the Plan, a successor to the Company), whether now or hereafter
existing, as defined in Section 424(e) of the Code.

“Participant” shall mean any Service Provider who is granted an Award under the
Plan.


“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.


“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to such Rule
16b-3, as such rule is in effect when discretion is being exercised with respect
to the Plan.


“Section 16(b)” means Section 16(b) of the Exchange Act.


“Service Provider” means an Employee or Consultant providing services outside
the United States to the Company or to one of its Subsidiaries.


“Share” means a share of the Common Stock, as adjusted in accordance with
Section 16 of the Plan.


“Stock Appreciation Right” means a right awarded pursuant to Section 14 of the
Plan.


“Stock Award” means an Award of Shares pursuant to Section 11 of the Plan or an
award of Restricted Stock Units pursuant to Section 12 of the Plan.


“Stock Award Agreement” means an agreement, approved by the Administrator,
providing the terms and conditions of a Stock Award.


“Stock Award Shares” means Shares subject to a Stock Award.


“Stock Awardee” means the holder of an outstanding Stock Award granted under the
Plan.


“Subsidiary” means any corporation or other entity of which the Company owns
securities or interests having a majority, directly or indirectly, of the
ordinary voting power in electing the board of directors, managers, general
partners or similar governing Persons thereof.


“Unrestricted Shares” means a grant of Shares made on an unrestricted basis
pursuant to Section 13 of the Plan.


“Warrant” means a stock warrant granted pursuant to the Plan.


“Warranted Stock” means the Common Stock subject to a Warrant.


“Warrantee” means the holder of an outstanding Warrant granted under the Plan.


3.           Stock Subject to the Plan.  Subject to the provisions of Section
16(a) of the Plan, the maximum aggregate number of Shares that may be issued
under the Plan is 5,700,000 Shares. The Shares may be authorized but unissued,
or reacquired, shares of Common Stock. If a Warrant or Stock Appreciation Right
expires or becomes unexercisable without having been exercised in full or is
canceled or terminated, or if any Shares of Restricted Stock or Shares
underlying a Stock Award are forfeited or reacquired by the Company, the Shares
that were subject thereto shall be added back to the Shares available for
issuance under the Plan. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.           Administration of the Plan.


(a)           Appointment.  The Plan shall be administered by a Committee to be
appointed by the Board, which Committee shall consist of not less than two
members of the Board. The Board shall have the power to add or remove members of
the Committee, from time to time, and to fill vacancies thereon arising; by
resignation, death, removal, or otherwise. Meetings shall be held at such times
and places as shall be determined by the Committee. A majority of the members of
the Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting.


(b)           Powers of the Administrator.  The Administrator shall have the
authority, in its discretion:


(i)           to determine the Fair Market Value of Shares;


(ii)          to select the Service Providers to whom Awards may be granted
hereunder;


(iii)         to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;


(iv)         to approve forms of agreement for use under the Plan;


(v)          to determine the terms and conditions, not inconsistent with the
terms of the Plan or of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Warrants and Stock Appreciation Rights may be exercised (which may be based on
performance criteria), any vesting, acceleration or waiver of forfeiture
provisions, and any restriction or limitation regarding any Awards relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;


(vi)         to construe and interpret the terms of the Plan, Awards granted
pursuant to the Plan and agreements entered into pursuant to the Plan;


(vii)        to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;


(viii)       to modify or amend each Award (subject to Section 19(c) of the
Plan), including the discretionary authority to extend, subject to the terms of
the Plan, the post-termination exercisability period of Warrant or Stock
Appreciation Rights longer than is otherwise provided for in a Grant Agreement
and to accelerate the time at which any outstanding Warrant or Stock
Appreciation Right may be exercised;


(ix)          to allow grantees to satisfy withholding tax obligations by having
the Company withhold from the Shares to be issued upon exercise of a Warrant or
Stock Appreciation Right, upon vesting of a Stock Award, or upon the grant of
Unrestricted Shares that number of Shares having a Fair Market Value equal to
the amount required to be withheld, provided that withholding is calculated at
the minimum statutory withholding level. The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All determinations to have Shares withheld for
this purpose shall be made by the Administrator in its discretion;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(x)          to reduce or increase the exercise price of any Award issued and
outstanding under the Plan or all of the Awards issued and outstanding under the
Plan;


(xi)         to authorize any person to execute on behalf of the Company any
agreement entered into pursuant to the Plan and any instrument required to
effect the grant of an Award previously granted by the Administrator;


(xii)        to modify or amend the Plan to comply with the laws of any foreign
territory in which a Participant is providing services; and


(xiii)       to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)           Effect of Administrator’s Decision.  The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
holders of Awards and Restricted Stock. None of the Board, the Committee or the
Administrator, nor any member or delegate thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan, and each of the foregoing shall be entitled in all
cases to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including without limitation reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law and/or under any directors’ and officers’ liability insurance coverage
which may be in effect from time to time.


(d)           Delegation of Grant Authority.  Notwithstanding any other
provision in the Plan, the Board may authorize the Company’s Chief Executive
Officer or another executive officer of the Company or a committee of such
officers (“Authorized Officers”) to grant Warrants under the Plan; provided,
however, that in no event shall the Authorized Officers be permitted to grant
Warrants to (i) any Director, (ii) any person who is identified by the Company
as an executive officer of the Company or who is subject to the restrictions
imposed under Section 16 of the Exchange Act, (iii) any person who is not an
Employee of the Company, a Subsidiary, or (iv) such other person or persons as
may be designated from time to time by the Board. If such authority is provided
by the Board, the Board shall establish and adopt written guidelines setting
forth the maximum number of shares for which the Authorized Officers may grant
Warrants to any individual during a specified period of time and such other
terms and conditions as the Board deems appropriate for such grants. Such
guidelines may be amended by the Board prospectively at any time. Subject to the
foregoing, the Authorized Officers shall have the same authority as the
Administrator under this Section 4 with respect to the grant of Warrants under
the Plan.


5.           Eligibility.  Awards may only be granted to Service Providers
providing services outside of the United States on the date of the grant of the
Award. Notwithstanding anything contained herein to the contrary, an Award may
be granted to a person who is not then a Service Provider; provided, however,
that the grant of such Award shall be conditioned upon such person becoming a
Service Provider at or prior to the time of the execution of the agreement
evidencing such Award.

 
 
-5-

--------------------------------------------------------------------------------

 
 
6.           Limitations.  Neither the Plan nor any Award nor any agreement
entered into pursuant to the Plan shall confer upon a Participant any right with
respect to continuing the Participant’s relationship as a Service Provider with
the Company or any of its Subsidiaries, nor shall they interfere in any way with
the Participant’s right or the right of the Company or the Subsidiary to
terminate such relationship at any time, with or without cause.
 
7.           Term of the Plan.  Subject to Section 22 of the Plan, the Plan
shall become effective upon its adoption by the Board. It shall continue in
effect for a term of ten (10) years unless terminated earlier under Section 19
of the Plan.


8.           Term of Warrants.  Unless otherwise provided in the applicable
Grant Agreement, the term of each Warrant granted to anyone who is an Employee
of the Company, a Subsidiary shall be ten (10) years from the date of grant and
the term of each Warrant granted to any Consultant shall be five (5) years from
the date of grant.


9.           Warrant Exercise Price; Exercisability.


(a)           Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of a Warrant shall be determined by the
Administrator, provided that the exercise price shall be equal to or greater
than the Fair Market Value of the Common Stock on the date that the Award is
granted. The exercise price shall be stated in U.S. dollars.


(b)           Exercise Period and Conditions.  At the time that a Warrant is
granted, the Administrator shall fix the period within which the Warrant may be
exercised and shall determine any conditions that must be satisfied before the
Warrant may be exercised.


(c)           Reload Warrants.  The Administrator may grant Warrants with a
reload feature. A reload feature shall only apply when the Warrant price is paid
by delivery of Common Stock (as set forth in Section 10(f)) or by having the
Company reduce the number of shares otherwise issuable to a Warrantee (as
provided for in Section 10(f)) (a “Net Exercise”). The Grant Agreement for the
Warrants containing the reload feature shall provide that the Warrant holder
shall receive, contemporaneously with the payment of the exercise price in
shares of Common Stock or in the event of a Net Exercise, a reload warrant (the
“Reload Warrant”) to purchase that number of shares of Common Stock equal to the
sum of (i) the number of shares of Common Stock used to exercise the Warrant (or
not issued in the case of a Net Exercise), and (ii) the number of shares of
Common Stock used to satisfy any tax withholding requirement incident to the
exercise of such Warrant. The terms of the Plan applicable to the Warrant shall
be equally applicable to the Reload Warrant with the following exceptions: (i)
the exercise price per share of Common Stock deliverable upon the exercise of
the Reload Warrant shall be the Fair Market Value of a share of Common Stock on
the date of grant of the Reload Warrant; and (ii) the term of the Reload Warrant
shall be equal to the remaining term of the Warrant (including a Reload Warrant)
which gave rise to the Reload Warrant. The Reload Warrant shall be evidenced by
an appropriate amendment to the Grant Agreement for the Warrant which gave rise
to the Reload Warrant. In the event the exercise price of a Warrant containing a
reload feature is paid by cash or check and not in shares of Common Stock, the
reload feature shall have no application with respect to such exercise.
 
 
-6-

--------------------------------------------------------------------------------

 
 
10.           Exercise of Warrants; Consideration.


(a)           Procedure for Exercise; Rights as a Shareholder.  Any Warrant
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Grant Agreement. Unless the Administrator provides otherwise,
vesting of Warrants granted hereunder shall be tolled during any unpaid leave of
absence. A Warrant may not be exercised for a fraction of a Share. A Warrant
shall be deemed exercised when the Company receives: (i) written or electronic
notice of exercise (in accordance with the Grant Agreement) from the person
entitled to exercise the Warrant, and (ii) full payment for the Shares with
respect to which the Warrant is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Grant Agreement and Section 10(f) of the Plan. Shares issued
upon exercise of a Warrant shall be issued in the name of the Warrantee. Until
the Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Warranted Stock, notwithstanding the exercise of the Warrant. The
Company shall issue (or cause to be issued) such Shares promptly after the
Warrant is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 16 of the Plan. Exercising a Warrant in any manner shall
decrease the number of Shares thereafter available, both for purposes of the
Plan and for sale under the Warrant, by the number of Shares as to which the
Warrant is exercised.


(b)           Termination of Relationship as a Service Provider.  Unless
otherwise specified in the Grant Agreement or provided by the Administrator, if
a Warrantee ceases to be a Service Provider, other than as a result of (x) the
Warrantee’s death or Disability, (y) the termination of such Warrantee’s
services with Cause, or (z) the Warrantee’s voluntary termination of service,
the Warrantee may exercise his or her Warrant for up to ninety (90) days
following the date on which the Warrantee ceases to be a Service Provider to the
extent that the Warrant is vested on the date of termination (but in no event
later than the expiration of the term of such Warrant as set forth in the Grant
Agreement). If, on the date that the Warrantee ceases to be a Service Provider,
the Warrantee is not vested as to his or her entire Warrant, the Shares covered
by the unvested portion  of the Warrant shall revert to the Plan. If, after the
date that the Warrantee ceases to be a Service Provider the Warrantee does not
exercise his or her Warrant in full within the time set forth herein or the
Grant Agreement, as applicable, the unexercised portion of the Warrant shall
terminate, and the Shares covered by such unexercised portion of the Warrant
shall revert to the Plan. A Warrantee who changes his or her status as a Service
Provider (e.g., from being an Employee to being a Consultant) or who transfers
his or her services among the Company or any of its Subsidiaries shall not be
deemed to have ceased being a Service Provider for purposes of this Section
10(b).


(c)           Disability of a Warrantee.  Unless otherwise specified in the
Grant Agreement, if a Warrantee ceases to be a Service Provider as a result of
the Warrantee’s Disability, the Warrantee may exercise his or her Warrant, to
the extent the Warrant is vested on the date that the Warrantee ceases to be a
Service Provider, up until the one-year anniversary of the date on which the
Warrantee ceases to be a Service Provider (but in no event later than the
expiration of the term of such Warrant as set forth in the Grant Agreement). If,
on the date that the Warrantee ceases to be a Service Provider, the Warrantee is
not vested as to his or her entire Warrant, the Shares covered by the unvested
portion of the Warrant shall revert to the Plan. If, after the Warrantee ceases
to be a Service Provider, the Warrantee does not exercise his or her Warrant in
full within the time set forth herein or the Grant Agreement, as applicable, the
unexercised portion of the Warrant shall terminate, and the Shares covered by
such unexercised portion of the Warrant shall revert to the Plan.


(d)           Death of a Warrantee.  Unless otherwise specified in the Grant
Agreement, if a Warrantee dies while a Service Provider, the Warrant may be
exercised, to the extent that the Warrant is vested on the date of death, by the
Warrantee’s estate or by a person who acquires the right to exercise the Warrant
by bequest or inheritance up until the one-year anniversary of the Warrantee’s
death (but in no event later than the expiration of the term of such Warrant as
set forth in the Notice of Grant). If, at the time of death, the Warrantee is
not vested as to his or her entire Warrant, the Shares covered by the unvested
portion of the Warrant shall revert to the Plan. If the Warrant is not so
exercised in full within the time set forth herein or the Grant Agreement, as
applicable, the unexercised portion of the Warrant shall terminate, and the
Shares covered by the unexercised portion of such Warrant shall revert to the
Plan.
 
 
-7-

--------------------------------------------------------------------------------

 


(e)           Termination for Cause or Voluntary Termination.  If the Company or
a Subsidiary to which a Service Provider provides services terminates the
Service Provider’s Services for Cause, or if a Service Provider voluntarily
terminates his or her relationship with the Company or the Subsidiary, unless
otherwise provided in such Service Provider’s Grant Agreement or by the
Administrator, the Service Provider shall have no right to exercise any of such
Service Provider’s Warrants at any time on or after the effective date of such
termination.


(f)           Form of Consideration.  The Administrator shall determine the
acceptable form of consideration for exercising a Warrant, including the method
of payment. Such consideration may consist entirely of:


(i)           cash denominated in U.S. Dollars;


(ii)           wire transfer denominated in U.S. Dollars;


(iii)          check denominated in U.S. Dollars;


(iv)         other Shares which (A) in the case of Shares acquired upon exercise
of a Warrant at a time when the Company is subject to Section 16(b) of the
Exchange Act, have been owned by the Warrantee for more than six months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Warrant
shall be exercised;


(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


(vi)         a reduction in the number of Shares otherwise issuable by a number
of Shares having a Fair Market Value equal to the exercise price of the Warrant
being exercised;


(vii)        any combination of the foregoing methods of payment; or


(viii)       such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.


11.           Stock Awards.  The Administrator may, in its sole discretion,
grant (or sell at par value or such higher purchase price as it determines)
Shares to any Service Provider subject to such terms and conditions as the
Administrator sets forth in a Stock Award Agreement evidencing such grant. Stock
Awards may be granted or sold in respect of past services or other valid
consideration or in lieu of any cash compensation otherwise payable to such
individual. The grant of Stock Awards under this Section 11 shall be subject to
the following provisions:


(a)           At the time a Stock Award under this Section 11 is made, the
Administrator shall establish a vesting period (the “Restricted Period”)
applicable to the Stock Award Shares subject to such Stock Award. The
Administrator may, in its sole discretion, at the time a grant is made,
prescribe restrictions in addition to the expiration of the Restricted Period,
including the satisfaction of corporate or individual performance objectives.
None of the Stock Award Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period applicable to
such Stock Award Shares or prior to the satisfaction of any other restrictions
prescribed by the Administrator with respect to such Stock Award Shares.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)           The Company shall issue, in the name of each Service Provider to
whom Stock Award Shares have been granted, stock certificates representing the
total number of Stock Award Shares granted to such person, as soon as reasonably
practicable after the grant. The Company, at the direction of the Administrator,
shall hold such certificates, properly endorsed for transfer, for the Stock
Awardee’s benefit until such time as the Stock Award Shares are forfeited to the
Company, or the restrictions lapse.


(c)           Unless otherwise provided by the Administrator, holders of Stock
Award Shares shall have the right to vote such Shares and have the right to
receive any cash dividends with respect to such Shares. All distributions, if
any, received by a Stock Awardee with respect to Stock Award Shares as a result
of any stock split, stock distribution, combination of shares, or other similar
transaction shall be subject to the restrictions of this Section 11.


(d)           Any Stock Award Shares granted to a Service Provider pursuant to
the Plan shall be forfeited if the Service Provider voluntarily terminates his
or her services with the Company or the Subsidiary to which the Service Provider
provided his or her services, or if the Company or Subsidiary terminates the
Service Provider’s services for Cause, in each case prior to the expiration or
termination of the applicable Restricted Period and the satisfaction of any
other conditions applicable to such Stock Award Shares. Upon such forfeiture,
the Stock Award Shares that are forfeited shall be retained in the treasury of
the Company and be available for subsequent awards under the Plan. If the Stock
Awardee’s services terminate for any other reason prior to the expiration or
termination of the applicable Restricted Period and the satisfaction of any
other conditions applicable to such Stock Award Shares, the Stock Award Shares
held by such person shall be forfeited, unless the Administrator, in its sole
discretion, shall determine otherwise.


(e)           Upon the expiration or termination of the Restricted Period and
the satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to the Stock Award Shares shall lapse and, at the Stock
Awardee’s request, a stock certificate for the number of Stock Award Shares with
respect to which the restrictions have lapsed shall be delivered, free of all
such restrictions, to the Stock Awardee or his beneficiary or estate, as the
case may be.


(f)           Prior to the delivery of any shares of Common Stock in connection
with a Stock Award under this Section 11, the Company shall be entitled to
require as a condition of delivery that the Stock Awardee shall pay or make
adequate provision acceptable to the Company for the satisfaction of the
statutory minimum prescribed amount of tax and other withholding obligations of
the Company under Applicable Law, including, if permitted by the Administrator,
by having the Company withhold from the number of shares of Common Stock
otherwise deliverable in connection with a Stock Award, a number of shares of
Common Stock having a Fair Market Value equal to an amount sufficient to satisfy
such tax withholding obligations.


12.           Restricted Stock Units.  The Committee may, in its sole
discretion, grant Restricted Stock Units to a Service Provider subject to such
terms and conditions as the Committee sets forth in a Stock Award Agreement
evidencing such grant.


(a)           “Restricted Stock Units” are Awards denominated in units
evidencing the right to receive Shares of Common Stock, which may vest over such
period of time and/or upon satisfaction of such performance criteria or
objectives as is determined by the Committee at the time of grant and set forth
in the applicable Stock Award Agreement, without payment of any amounts by the
Stock Awardee thereof (except to the extent required by law). Prior to delivery
of shares of Common Stock with respect to an award of Restricted Stock Units,
the Stock Awardee shall have no rights as a stockholder of the Company.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           Upon satisfaction and/or achievement of the applicable vesting
requirements relating to an award of Restricted Stock Units, the Stock Awardee
shall be entitled to receive a number of shares of Common Stock that are equal
to the number of Restricted Stock Units that became vested. To the extent, if
any, set forth in the applicable Stock Award Agreement, cash dividend
equivalents may be paid during, or may be accumulated and paid at the end of,
the applicable vesting period, as determined by the Committee.


(c)           Unless otherwise provided by the Stock Award Agreement, any
Restricted Stock Units granted to a Service Provider pursuant to the Plan shall
be forfeited if the Stock Awardee’s service with the Company or its Subsidiaries
terminates for any reason prior to the expiration or termination of the
applicable vesting period and/or the achievement of such other vesting
conditions applicable to the award.


(d)           Prior to the delivery of any shares of Common Stock in connection
with an award of Restricted Stock Units, the Company shall be entitled to
require as a condition of delivery that the Stock Awardee shall pay or make
adequate provision acceptable to the Company for the satisfaction of the
statutory minimum prescribed amount of tax and other withholding obligations of
the Company under Applicable Law, including, if permitted by the Administrator,
by having the Company withhold from the number of shares of Common Stock
otherwise deliverable in connection with an award of Restricted Stock Units, a
number of shares of Common Stock having a Fair Market Value equal to an amount
sufficient to satisfy such tax withholding obligations.


13.          Unrestricted Shares.  The Administrator may grant Unrestricted
Shares in accordance with the following provisions:


(a)           The Administrator may cause the Company to grant Unrestricted
Shares to Service Providers at such time or times, in such amounts and for such
reasons as the Administrator, in its sole discretion, shall determine. No
payment shall be required for Unrestricted Shares.


(b)           The Company shall issue, in the name of each Service Provider to
whom Unrestricted Shares have been granted, stock certificates representing the
total number of Unrestricted Shares granted to such individual, and shall
deliver such certificates to such Service Provider as soon as reasonably
practicable after the date of grant or on such later date as the Administrator
shall determine at the time of grant.


(c)           Prior to the delivery of any Unrestricted Shares, the Company
shall be entitled to require as a condition of delivery that the Stock Awardee
shall pay or make adequate provision acceptable to the Company for the
satisfaction of the statutory minimum prescribed amount of tax and other
withholding obligations of the Company under Applicable Law, including, if
permitted by the Administrator, by having the Company withhold from the number
of Unrestricted Shares otherwise deliverable, a number of shares of Common Stock
having a Fair Market Value equal to an amount sufficient to satisfy such tax
withholding obligations.


14.           Stock Appreciation Rights.  A Stock Appreciation Right may be
granted by the Committee either alone, in addition to, or in tandem with other
Awards granted under the Plan. Each Stock Appreciation Right granted under the
Plan shall be subject to the following terms and conditions:


 
-10-

--------------------------------------------------------------------------------

 


(a)           Each Stock Appreciation Right shall relate to such number of
Shares as shall be determined by the Committee.


(b)           The Award Date (i.e., the date of grant) of a Stock Appreciation
Right shall be the date specified by the Committee, provided that that date
shall not be before the date on which the Stock Appreciation Right is actually
granted. The Award Date of a Stock Appreciation Right shall not be prior to the
date on which the recipient commences providing services as a Service Provider.
The term of each Stock Appreciation Right shall be determined by the Committee,
but shall not exceed ten years from the date of grant. Each Stock Appreciation
Right shall become exercisable at such time or times and in such amount or
amounts during its term as shall be determined by the Committee. Unless
otherwise specified by the Committee, once a Stock Appreciation Right becomes
exercisable, whether in full or in part, it shall remain so exercisable until
its expiration, forfeiture, termination or cancellation.


(c)           A Stock Appreciation Right may be exercised, in whole or in part,
by giving written notice to the Committee. As soon as practicable after receipt
of the written notice, the Company shall deliver to the person exercising the
Stock Appreciation Right stock certificates for the Shares to which that person
is entitled under Section 14(d) hereof.


(d)           A Stock Appreciation Right shall be exercisable for Shares only.
The number of Shares issuable upon the exercise of the Stock Appreciation Right
shall be determined by dividing:


(i)           the number of Shares for which the Stock Appreciation Right is
exercised multiplied by the amount of the appreciation per Share (for this
purpose, the “appreciation per Share” shall be the amount by which the Fair
Market Value of a Share on the exercise date exceeds (x) in the case of a Stock
Appreciation Right granted in tandem with a Warrant, the exercise price or (y)
in the case of a Stock Appreciation Right granted alone without reference to a
Warrant, the Fair Market Value of a Share on the Award Date of the Stock
Appreciation Right); by


(ii)           the Fair Market Value of a Share on the exercise date.


15.           Non-Transferability.  Unless determined otherwise by the
Administrator, a Warrant or Stock Appreciation Right may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Warrantee, only by the Warrantee. If the Administrator makes a
Warrant or Stock Appreciation Right transferable, such Warrant or Stock
Appreciation Right shall contain such additional terms and conditions as the
Administrator deems appropriate. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide in the Grant Agreement
regarding a given Warrant that the Warrantee may transfer, without consideration
for the transfer, his or her Warrants to members of his or her immediate family,
to trusts for the benefit of such family members, or to partnerships in which
such family members are the only partners, provided that the transferee agrees
in writing with the Company to be bound by all of the terms and conditions of
this Plan and the applicable Warrant. During the period when Shares of
Restricted Stock and Stock Award Shares are restricted (by virtue of vesting
schedules or otherwise), such Shares may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution.
 
 
-11-

--------------------------------------------------------------------------------

 
 
16.           Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.


(a)           Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares of Common Stock covered by
each outstanding Award and the number of Shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares of Common Stock subject to an Award hereunder. Except as expressly
provided herein, the issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services either upon direct sale or upon the exercise of rights
or warrants to subscribe therefore, or upon conversion of shares or obligations
of the Company convertible into sub-shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares of Common Stock then subject to outstanding Warrants
and Stock Appreciation Rights.


(b)           Corporate Transactions.  If the Company merges or consolidates
with another corporation, whether or not the Company is the surviving
corporation, or if the Company is liquidated or sells or otherwise disposes of
substantially all its assets, or if any “person” (as that term is used in
Section 13(d) and 14(d)(2) of the Exchange Act) is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing greater
than 50% of the combined voting power of the Company’s then outstanding
securities (each such event a “Corporate Transaction Event”) then (i) after the
effective date of such Corporate Transaction Event, each holder of an
outstanding Warrant or Stock Appreciation Right shall be entitled, upon exercise
of such Warrant or Stock Appreciation Right to receive, in lieu of Shares of
Common Stock, the number and class or classes of shares of such stock or other
securities or property to which such holder would have been entitled if,
immediately prior to such Corporate Transaction Event, such holder had been the
holder of record of a number of Shares of Common Stock equal to the number of
shares as to which such Warrant and Stock Appreciation Right may be exercised;
and (ii) the Board may waive any limitations set forth in or imposed pursuant
hereto so that all Warrants and Stock Appreciation Rights from and after a date
prior to the effective date of such Corporate Transaction Event, as specified by
the Board, shall be exercisable in full. Notwithstanding anything contained
herein to the contrary, the proposed transaction between the Company and China
Biopharmaceutical Holdings, Inc. shall not constitute a Corporate Transaction
Event.


In the event of a Corporate Transaction Event, then each outstanding Stock Award
shall be assumed or an equivalent agreement or award substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the Committee determines that the successor corporation or a
Parent or a Subsidiary of the successor corporation has refused to assume or
substitute an equivalent agreement or award for each outstanding Stock Award,
all vesting periods and conditions under Stock Awards shall be deemed to have
been satisfied. The Board may also, in its discretion, cause all vesting periods
and conditions under Stock Awards to be deemed to have been satisfied.
 
17.           Substitute Warrants.  In the event that the Company, directly or
indirectly, acquires another entity, the Board may authorize the issuance of
Warrants (“Substitute Warrants”) to the individuals performing services for the
acquired entity (if such services are performed outside of the United States) in
substitution of Warrants previously granted to those individuals in connection
with their performance of services for such entity upon such terms and
conditions as the Board shall determine. Shares of capital stock underlying
Substitute Warrants shall not constitute Shares issued pursuant to the Plan for
any purpose.
 
 
-12-

--------------------------------------------------------------------------------

 
 
18.           Date of Grant.  The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Warrant, Stock Appreciation Right, Stock Award or Unrestricted Share, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each grantee within a reasonable time after
the date of such grant.


19.           Amendment and Termination of the Plan.


(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.


(b)           Shareholder Approval.  The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary to comply with Applicable
Laws.


(c)           Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any grantee,
unless mutually agreed otherwise between the grantee and the Administrator,
which agreement must be in writing and signed by the grantee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.


20.           Conditions Upon Issuance of Shares.


(a)           Legal Compliance.  Shares shall not be issued in connection with
the grant of any Stock Award or Unrestricted Share or the exercise of any
Warrant or Stock Appreciation Right unless such grant or the exercise of such
Warrant or Stock Appreciation Right and the issuance and delivery of such Shares
shall comply with Applicable Laws and shall be further subject to the approval
of counsel for the Company with respect to such compliance.


(b)           Investment Representations.  As a condition to the grant of any
Stock Award or Unrestricted Share or the exercise of any Warrant or Stock
Appreciation Right, the Company may require the person receiving such Award or
exercising such Warrant or Stock Appreciation Right to represent and warrant at
the time of any such exercise or grant that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


(c)           Additional Conditions.  The Administrator shall have the authority
to condition the grant of any Award in such other manner that the Administrator
determines to be appropriate, provided that such condition is not inconsistent
with the terms of the Plan.


(d)           Trading Policy Restrictions.  Warrant and or Stock Appreciation
Right exercises and other Awards under the Plan shall be subject to the terms
and conditions of any insider trading policy established by the Company or the
Administrator.


21.           Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
 
-13-

--------------------------------------------------------------------------------

 
 
22.           Shareholder Approval.  The Plan shall be subject to approval by
the shareholders of the Company within twelve (12) months after the date the
Plan is adopted. Such shareholder approval shall be obtained in the manner and
to the degree required under Applicable Laws. Notwithstanding any provision in
the Plan to the contrary, any exercise of a Warrant or Stock Appreciation Right
granted before the Company has obtained shareholder approval of the Plan in
accordance with this Section 22 shall be conditioned upon obtaining such
shareholder approval of the Plan in accordance with this Section 22.


23.           Withholding; Notice of Sale.  The Company shall be entitled to
withhold from any amounts payable to a Service Provider any amounts which the
Company determines, in its discretion, are required to be withheld under any
Applicable Law as a result of any action taken by a holder of an Award.


24.           Governing Law.  This Plan shall be governed by the laws of the
State of Delaware, without regard to conflict of law principles.


 
-14-

--------------------------------------------------------------------------------

 
 